In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐1903 
BLANCHARD & ASSOCIATES, 
                                                  Plaintiff‐Appellant, 
                                  v. 

LUPIN PHARMACEUTICALS, INC. and 
LUPIN, LTD., 
                                               Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the  
           Northern District of Illinois, Eastern Division. 
                No. 16 C 8843 — Sara L. Ellis, Judge. 
                     ____________________ 

    ARGUED DECEMBER 7, 2017 — DECIDED AUGUST 20, 2018 
                   ____________________ 
                              
    Before BAUER, MANION, and SYKES, Circuit Judges. 
    SYKES, Circuit Judge. In 2009 Blanchard & Associates, a Chi‐
cago law firm, provided legal services to an Indian pharma‐
ceutical  company,  Lupin  Ltd.  (“Lupin  India”),  and  its 
American  subsidiary,  Lupin  Pharmaceuticals,  Inc.  (“Lupin 
USA”).  The  advice  concerned  the  patentability  of  a  generic 
birth‐control drug that Lupin India planned to launch in the 
United  States  through  Lupin  USA.  When  the  Lupin 
2                                                       No. 17‐1903 

companies initially sought Blanchard’s advice, the firm sent 
an  engagement  letter  outlining  its  hourly  fees  and  other 
terms. Neither Lupin India nor Lupin USA signed the letter, 
but Blanchard provided the requested legal services and the 
companies paid the firm for its work—at least at first. In Oc‐
tober 2009 Blanchard sent its two final invoices but they went 
unpaid. Seven years later Blanchard sued the Lupin compa‐
nies for breach of contract and unjust enrichment. A district 
judge dismissed both claims as untimely. 
    We agree that the unjust‐enrichment claim is untimely. It 
accrued in 2009 when Blanchard furnished the services and 
the Lupin companies did not pay, so the five‐year statute of 
limitations expired long before suit was commenced. But the 
contract claim is timely. Though the engagement letter is un‐
signed,  it  counts  as  a  written  contract  under  Illinois  limita‐
tions law, and the claim for breach is therefore governed by a 
ten‐year statute of limitations. See 735 ILL.  COMP.  STAT. 5/13‐
206. Blanchard filed suit within that time, so we reverse and 
remand for further proceedings on the contract claim. 
                          I. Background 
    We  take  the  following  account  of  the  facts  from  the 
amended complaint. Blanchard is a law firm formerly based 
in Chicago, though its sole proprietor is a citizen of Tennessee. 
Lupin India is a pharmaceutical company incorporated under 
the laws of India. Its subsidiary, Lupin USA, is incorporated 
in Delaware with its principal place of business in Baltimore, 
Maryland. The two Lupin companies formed a joint venture 
to launch a generic birth‐control drug in the United States. In 
March 2009 they turned to Blanchard for legal advice in con‐
nection with that venture—more specifically, patent reviews 
and related services. 
No. 17‐1903                                                        3 

    Blanchard communicated with the companies through So‐
fia Mumtaz, who held herself out as an authorized agent for 
both Lupin India and Lupin USA. Blanchard sent Mumtaz an 
engagement  letter  explaining  the  hourly  rates  for  the  firm’s 
attorneys  and  other  terms  of  the  representation.  The  letter 
also  specified  that  payment  was  due  on  the  firm’s  invoices 
within 30 days. 
    Mumtaz  never  signed  the  engagement  letter.  Neverthe‐
less,  Blanchard  provided  the  requested  services  between 
April and August 2009. The Lupin companies accepted those 
services and paid the firm’s first two invoices. At that point, 
payment stopped. On October 31, 2009, Blanchard submitted 
two final invoices totaling $120,835, but they went unpaid. 
    On August 4, 2016, Blanchard sued Lupin USA in Illinois 
state court alleging claims for breach of contract and unjust 
enrichment.  After  removing  the  case  to  federal  court,  see 
28 U.S.C. § 1332, Lupin USA moved to dismiss the complaint 
under Rule 12(b)(6) of the Federal Rules of Civil Procedure, 
arguing that (1) it failed to allege a valid and enforceable con‐
tract; (2) the claims were untimely; and (3) Blanchard sued the 
wrong  party  because  Lupin  India  was  responsible  for  any 
nonpayment. 
   Blanchard amended the complaint to add Lupin India as 
a defendant. The new complaint also clarified that Lupin In‐
dia and its American subsidiary had acted as a joint enterprise 
and  that  Mumtaz  held  herself  out  as  a  dual  agent  for  both 
companies. Blanchard served Lupin USA as a named defend‐
ant and as the agent for Lupin India.  
   Lupin  USA  again  moved  to  dismiss,  raising  the  same 
grounds. Lupin India neither answered nor joined the motion 
4                                                     No. 17‐1903 

to dismiss, so Blanchard sought entry of default against it un‐
der Rule 55(a) of the Federal Rules of Civil Procedure.  
    The judge dismissed the suit against both defendants. She 
first ruled that Lupin USA is a proper defendant because the 
amended complaint adequately alleged that the two compa‐
nies  operated  as  a  joint  venture  and  together  had  engaged 
Blanchard’s legal services. Turning to the contract claim, the 
judge  held  that  the  amended  complaint  sufficiently  alleged 
the existence of a valid and enforceable contract. But she also 
ruled that the claim should be construed as one for breach of 
an  unwritten  contract  because  the  engagement  letter  was 
never signed. Under Illinois law a five‐year limitations period 
applies  to  unwritten  contracts,  so  the  judge  dismissed  that 
claim  as  untimely.  As  for  the  unjust‐enrichment  claim,  the 
judge held that it too was time‐barred because it accrued in 
November  2009  and  was  governed  by  a  five‐year  statute  of 
limitations. Finally, the judge held that her rulings regarding 
the time bars “apply equally” to the claims against both de‐
fendants, so she denied Blanchard’s request for entry of de‐
fault against Lupin India.  
                         II. Discussion 
   We review a Rule 12(b)(6) dismissal de novo. Deppe v. Nat’l 
Collegiate Athletic Ass’n, 893 F.3d 498, 500 (7th Cir. 2018). Be‐
fore we take up the timeliness questions, we need to sort out 
which Lupin entity is a proper defendant. Lupin USA contin‐
ues to insist that it is not a proper party because the engage‐
ment letter referred only to “Lupin” and was directed to an 
address in India. Read in context, however, the letter’s refer‐
ence  to  “Lupin”  signifies  the  joint  enterprise  between  both 
companies. The amended complaint alleges that the two com‐
panies formed a joint venture to launch their generic drug in 
No. 17‐1903                                                           5 

the  United  States  and  that  Mumtaz  held  herself  out  as  an 
agent  for  both  companies  when  she  negotiated  with 
Blanchard. Those facts, if true, establish that both Lupin USA 
and Lupin India were parties to the agreement. 
   Lupin  USA  objects  that  the  amended  complaint  doesn’t 
explain when, where, or how Mumtaz held herself out as an 
agent  and  that  the  documents  attached  to  the  complaint  do 
not  plausibly  show  a  joint  enterprise.  Based  on  these  sup‐
posed  factual  shortcomings,  Lupin  USA  argues  that 
Blanchard failed to “nudge” its claims “across the line from 
conceivable  to  plausible.”  Ashcroft  v.  Iqbal, 556  U.S.  662,  680 
(2009)  (quoting  Bell  Atl.  Corp.  v.  Twombly,  550  U.S.  544,  570 
(2007)). 
    This argument misunderstands the Twombly/Iqbal plausi‐
bility  standard.  The  amended  complaint  describes  the  joint 
venture between Lupin India and Lupin USA, Mumtaz’s role 
as the agent for both companies, the purpose of the legal en‐
gagement that commenced in March 2009, Blanchard’s subse‐
quent provision of legal services between April and August 
of that year, and the nonpayment of its two final invoices to‐
taling  $120,835.  These  allegations  are  facially  plausible  and 
thus are “entitled to the assumption of truth” at this stage. Id. 
And the documents attached to the complaint corroborate the 
allegations.  The  attachments  include  the  engagement  letter 
and invoices, which were sent to an address in India, and also 
a 2011 press release announcing the joint venture’s launch of 
Lupin’s drug in the United States. Reading the complaint and 
its attachments as a whole, it’s reasonable to infer that Lupin 
India and its American subsidiary worked together to bring 
the drug to market in the United States and together sought 
6                                                          No. 17‐1903 

Blanchard’s legal advice in connection with that effort. Noth‐
ing more is needed. Both companies are proper defendants. 
    With  that  point  out  of  the  way,  we  proceed  now  to  the 
timeliness questions. Claims for breach of contract and unjust 
enrichment  are  mutually  exclusive:  “[U]njust  enrichment  is 
based on an implied contract,” so it does not apply when an 
actual contract governs the parties’ relationship. People ex rel. 
Hartigan v. E&E Hauling, Inc., 607 N.E.2d 165, 177 (Ill. 1992) 
(quotation marks omitted). But the inconsistency doesn’t mat‐
ter  at  the  pleading  stage;  a  complaint  may  plead  these  two 
state‐law theories in the alternative. See Gagnon v. Schickel, 983 
N.E.2d 1044, 1052 (Ill. App. Ct. 2012).  
    That  said,  the  unjust‐enrichment  claim  is  clearly  time‐
barred. Under Illinois law a claim for unjust enrichment must 
be brought within five years of accrual. 735 ILL.  COMP.  STAT. 
5/13‐205; Mann v. Thomas Place, L.P., 976 N.E.2d 554, 557 (Ill. 
App. Ct. 2012). The claim is woefully late whether it accrued 
when the Lupin companies retained the benefit of Blanchard’s 
legal services without paying for them (as Blanchard argues) 
or when payment came due on the invoices but was not made 
(as Lupin USA argues). 
   It’s certainly true, as Blanchard points out, that a claim for 
unjust enrichment requires the plaintiff to show that “the de‐
fendant  retained  a  benefit  to  the  plaintiff’s  detriment.”  HPI 
Health Care Servs., Inc. v. Mt. Vernon Hosp., Inc., 545 N.E.2d 672, 
679  (Ill.  1989).  It  follows,  Blanchard  argues,  that  a  claim  for 
unjust enrichment does not accrue until there is both a detri‐
ment  to  the  plaintiff  and  a  benefit  to  the  defendant.  Lupin 
USA contends, on the other hand, that the accrual date should 
be keyed to the date payment was required and not made—
No. 17‐1903                                                           7 

here,  November  30,  2009—just  like  an  ordinary  contract 
claim. 
    We don’t see how this debate matters; the claim is late ei‐
ther way. Under Blanchard’s proposed rule, the claim accrued 
no later than the end of 2009. By then the joint venture had 
received  the  last  of  the  firm’s  legal  services—the  work  con‐
cluded in August—and no payment was forthcoming. At that 
point the elements of benefit and detriment were present. On 
this understanding of accrual, the five‐year statute of limita‐
tions expired at the end of 2014, two years before Blanchard 
filed suit. 
    Blanchard’s arguments to the contrary are unavailing. The 
firm maintains that the joint venture did not benefit from its 
legal advice until 2011 when the drug received FDA approval 
and launched in the United States. Not so. Legal advice im‐
mediately benefits the client. Relatedly, the firm argues that 
the  attorney‐client  relationship  didn’t  actually  end  until  the 
FDA approved the drug—indeed, “if it is not on‐going even 
now.” That position cannot be reconciled with the amended 
complaint; it alleges that the firm provided legal services be‐
tween April and August 2009, a closed time period. 
    To  support  its  argument  for  a  later  claim‐accrual  rule, 
Blanchard  cites  Rubin  &  Norris,  LLC  v.  Panzarella,  51 N.E.3d 
879,  893  (Ill.  App.  Ct.  2016),  but  that  case  doesn’t  help  its 
cause. Rubin simply reaffirms the established principle that a 
claim for quantum meruit—similar but not identical to an un‐
just‐enrichment claim, see HPI Health Care Servs., 545 N.E.2d 
at  679—accrues  on  “the  date  the  services  have  been  com‐
pleted.” Rubin, 51  N.E.3d at 893. Rubin also explains that in 
order to recover legal fees from a client in an action for quan‐
tum meruit, an attorney must first establish that there was an 
8                                                       No. 17‐1903 

underlying attorney‐client relationship and the client agreed 
to pay. Id. at 891 (citing In re Chi. Flood Litig., 682 N.E.2d 421, 
427 (Ill. App. Ct. 1997)). In other words, an attorney‐client re‐
lationship doesn’t dictate when a claim accrues; rather, it is a 
necessary condition for a claim to exist at all. We don’t see Ru‐
bin’s relevance to this case. 
    Moving to the contract claim, here we cannot agree with 
the  judge’s  analysis.  She  applied  Illinois’s  five‐year  limita‐
tions  period  for  unwritten  agreements  because  the  engage‐
ment  letter  was  unsigned.  That  was  a  mistake.  Though 
unsigned, the engagement letter qualifies as a written contract 
under Illinois’s limitations law. 
    Illinois provides a five‐year limitations period for actions 
based on unwritten contracts, 735 ILL.  COMP.  STAT. 5/13‐205, 
but a ten‐year limitations period applies to an action based on 
a written contract, id. § 5/13‐206. A contract is deemed written 
for these purposes “if parties are identified and all the essen‐
tial  terms  are  in  writing  and  ascertainable  from  the  instru‐
ment  itself.”  See  Portfolio  Acquisitions,  LLC  v.  Feltman, 
909 N.E.2d 876, 880 (Ill. App. Ct. 2009). The essential terms in‐
clude “the nature of the transaction, the amount in question 
and, at least by reasonable implication, an intention to repay 
the debt.” Garrett’s Estate v. Garrett, 322 N.E.2d 213, 215 (Ill. 
App. Ct. 1975). If extrinsic evidence “is necessary to identify 
the  parties  or  essential  terms,  the  contract  is  considered  an 
oral contract for purposes of the statute of limitations.” Port‐
folio Acquisitions, 909 N.E.2d at 880. 
   Lupin  USA  does  not  dispute  that  the  engagement  letter 
identifies the nature of the transaction. It argues instead that 
the letter does not qualify as a written contract for limitations 
purposes because it fails to identify the parties or the amount 
No. 17‐1903                                                         9 

in question. And because the letter is unsigned, Lupin USA 
insists that it does not evince an intent to pay. 
    We  disagree  on  all  counts.  The  letter  identifies  both 
Blanchard & Associates and Lupin as parties to the contract. 
As we’ve explained, “Lupin” as used here refers to the joint 
venture  between  Lupin  India  and  Lupin  USA.  That’s  suffi‐
cient to identify the parties without resorting to extrinsic evi‐
dence.  The  letter  also  lists  the  hourly  rates  of  the  firm’s 
attorneys, which establishes the amount in question to the de‐
gree necessary for a suit on a written contract. Finally, the Il‐
linois  Supreme  Court  has  held  that  a  contract  counts  as 
“written” for purposes of the statute of limitations even if the 
parties haven’t  signed it. Ames v. Moir, 22 N.E.  535, 536 (Ill. 
1889) (citing Plumb v. Campbell, 18 N.E. 790 (Ill. 1888)) (holding 
that an unsigned contract constituted a written agreement for 
limitations purposes because it contained all of the essential 
elements). That forecloses Lupin USA’s argument that the en‐
gagement letter doesn’t evince an intent to pay. The ten‐year 
limitations period applies, and the contract claim was timely 
filed. 
    Accordingly,  we  AFFIRM  the  dismissal  of  the  unjust‐en‐
richment claim, REVERSE  the dismissal of the contract claim, 
and REMAND  for further proceedings. On remand Blanchard 
may renew its request for entry of default against Lupin India.